*482On Petition for Rehearing.
Townsend, J.
— Counsel for the state failed in their original brief to argue or cite authority to the proposition on which the case was reversed. They now claim that their failure to argue or cite authorities on this . point was because appellant’s original brief did not strongly urge this point; that they were therefore surprised at the decision of the court. We might invoke the rules of the court, but state’s counsel present a contention that we think should be settled.
The state says that the admission as to ownership and Value of the property should be interpreted to mean on the date charged in the indictment. Numerous civil cases are cited, and one criminal case (People v. Nolan [1917], 33 Cal. App. 493, 165 Pac. 715), to sustain this contention.
The California case is based on rules laid down as to stipulations and agreements in civil cases. It contents itself with citing the text of encyclopedias of law. That text, when examined, is sustained by decisions in civil cases only. This California case is squarely in point. The defendant in that case was charged with selling alcoholic liquor in no-license territory. During the trial of the case, the state’s attorney proposed to the defendant’s attorney that the territory charged in the indict- • ment be admitted to be no-license territory. Defendant’s attorney said, “Yes.” On appeal the point was raised that this admission did not fix the date charged in the indictment, and the court said: “We must assume that the district attorney knew that it was necessary to establish the truth of the material averments of the indictment, and that one of such averments was the existence of the no-license ordinance at the time of the alleged offense.”
*4832. *482We are not impressed with this authority. We think *483it a dangerous rule to undertake to infer what is meant in stipulations and agreements of this kind, or what the thought of either the state or the defendant’s attorney was with reference to them. It is the business of this court to fix rules of law that are definite, as near as may be, and in a criminal case the rule should be that, when the state asks for an admission from the defendant, its request should be as certain and accurate as the proof is required to be. If, in the instant case, we are to construe this stipulation and admission to mean the date charged in the indictment, then suppose that we had this: “It is agreed that Samuel E. Rauh was the owner of the building and it was of the value of $50,000.” Then we should be asked to infer that this means both the date alleged in the indictment and the description of the building. Then suppose the admission is as follows: “It is admitted and agreed by the parties that the building was the property of another and was of the value of $50,000.” Then we should be asked to infer the date, the name of the owner and the description of the building, and this would all be done on the same reasoning and by force of the same authorities that the state is now invoking. If we should do this, we would soon find ourselves adrift without compass or rudder — nothing but sail. It is of less consequence that the guilty should escape, or that the state have the expense and trouble of retrial, than .that a rule should be laid down, the limits of which would become hazy and indefinite. When the people of the State of Indiana ask for an admission fropa a defendant in a criminal case, it seems to us that it is better to require them to know and state accurately what it is that they want the defendant to admit.
Had the state, in the instant case, placed Samuel E. Rauh on the witness stand and proven by him that he was the owner of the building at 122 E. Ohio street and *484that it was of the value of $50,000, and stopped at that, we think no one would seriously contend that this proof would be sufficient. We think the same rule should apply to the stipulation.
Petition for rehearing denied.
Note. — Reported in 123 N. E. 241. Arson: ownership of property as affecting- crime, 1 Ann. Gas. 621, Ann. Cas. 1912A 1126; commission of, with intent to defraud insurer of property, Ann. Cas. 191SC 1164, 32 L. R. A. 648. See under (1) 5 C. J. 547, 550; (2) 5 C. J. 569;-(3) 5 C. J. 574; (4, 5) 5 C. J. 552.